Citation Nr: 1523046	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  08-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in November 2011 and May 2014, when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed diabetes was not manifested during service or within one year of separation and is not attributable to an in-service disease or injury.

2.  The Veteran has tinnitus that was incurred during service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The following decision constitutes a full grant of the benefit sought with respect to the Veteran's claim of entitlement to service connection for tinnitus.  Thus, discussion of VA's duties under Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary with respect to that claim, and the following analysis applies only to the Veteran's claim of entitlement to service connection for diabetes.

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO sent the Veteran a letter in October 2006 that satisfied the notice requirements of the VCAA for his claim for service connection for diabetes.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available records have been obtained and considered regarding the Veteran's claim.

As noted in the introduction, this matter was previously before the Board in November 2011 and May 2014, when it was remanded to obtain outstanding VA treatment records.  The RO undertook substantial efforts to obtain the records identified by the Veteran, but it appears these records are unavailable.  

Specifically, the VA Outpatient Clinic in Laredo, Texas, informed the RO that records prior to 2003 would be held by the South Texas Veterans Health Care System.  The RO requested records from the South Texas Veterans Health Care System.  A December 2014 response from the South Texas Veterans Health Care System indicates no records are available for the period requested.  The RO's efforts to obtain the records constitute substantial compliance with the Board's prior directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist does not require an examination in this case.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).

The third factor above establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  

Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  However, the evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

In this case, there is no evidence that indicates the Veteran's diabetes may be associated with service other than assertion that he has diabetes due to the use of weapons cleaning solvents and other chemicals in service.  This is insufficient to trigger VA's duty to provide an examination with respect to his claim for service connection for diabetes.  See Waters, 601 F.3d at 1278-79.  Therefore, a VA examination is unnecessary and would only serve to delay the adjudication of his claim.  

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Principles Relating to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The second and third elements of service connection can also be established for chronic diseases by showing a continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for Diabetes 

The Veteran was not treated for diabetes or related symptoms during service or within one year of separation of service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran's statements establish he was not treated for or diagnosed as having diabetes until at least five years after separating from service.  The Veteran did not serve in the Republic of Vietnam or any other area for which service connection can be established for diabetes on a presumptive basis due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6).  In this case, service connection for diabetes cannot be established on a presumptive basis.  

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the Veteran's asserts he has diabetes as a result of using weapons cleaning solvents and other chemicals as an armorer in service.  

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to testify as to a condition within his or her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  However, the Veteran is not competent to address more complex medical questions such as the etiology or causation of his currently diagnosed diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

There is no evidence that indicates the Veteran's currently diagnosed diabetes may be related to service other than his own assertion that his disability is due to the use of weapons cleaning solvents and other chemicals in service.  See Waters, 601 F.3d at 1277 (stating a claimant's own generalized conclusory statements are insufficient to meet the low threshold of triggering VA's duty to provide an examination).  Therefore, direct causation has not been established.  

Ultimately, the evidence fails to establish that the Veteran is entitled to service connection for diabetes on a presumptive basis, and the preponderance of evidence is against a finding of actual direct causation.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

Service Connection for Tinnitus

The Veteran contends that he has tinnitus due to acoustic trauma from firing weapons as an armorer in service.  He further claims the condition onset during service and has continued ever since.  The Veteran is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Tinnitus constitutes a chronic disease within the context of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection is presumed if the condition manifested to a compensable degree during service or within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A January 2009 VA examiner determined the Veteran does not have tinnitus on account of his service because he did not report tinnitus during an audiological examination.  The Board finds this opinion inadequate and gives it limited evidentiary weight as it appears to be based on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Veteran has consistently maintained during the pendency of his appeal that he has tinnitus.  There is no evidence of record that indicates the Veteran is not credible.  

As the Veteran is credible and competent to discuss the onset of his tinnitus during service, his testimony is sufficient to establish his claim.  Thus, the evidence is at least in relative equipoise as to whether he has tinnitus on account of his service, and entitlement to service connection for the disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for tinnitus is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


